TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 2, 2013



                                      NO. 03-11-00608-CV


                                   Nina Regalado, Appellant

                                                 v.

                                    U.S. Bank N.A., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the county court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

county court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.